Citation Nr: 1038467	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  03-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a back 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active service from June 1963 to May 1967 and 
additional periods of service with the National Guard and Air 
Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2002 and October 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran had a travel board hearing at the Waco RO in January 
2008.  The Veterans Law Judge who conducted the hearing has since 
retired.  In a June 2010 letter, the Board offered the Veteran 
the opportunity to testify at another hearing.  The Veteran 
requested a video conference hearing at the local RO.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule a videoconference hearing at the 
RO.  Afterwards, the hearing transcript 
should be associated with the claims folder. 

2.  Readjudicate the claims on appeal.  If 
the claims remain denied, an SSOC should be 
furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if in order. 




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


